DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Hertzler on 11/1/2021.
The application has been amended as follows: 
                                                       IN THE CLAIMS

	Claim 1, lines 13-14, "the annular electrode is in a shape of a coil formed in such a manner that an electrode wire is wound in a spiral shape" has been changed to –the annular electrode is an electrode wire wound in a spiral shape such that the winding makes contact with itself--;

Support for this amendment can be found in Figure 13.

	Claims 9-10 are canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose an apparatus comprising elements being configured as recited in the claims.  Specifically, none of the prior art or combinations thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
For claim 1
the annular electrode is an electrode wire wound in a spiral shape such that the winding makes contact with itself.
Claims 2, 5-7, 11 and 12 are considered allowable based at least upon their dependence upon claim 1.
For claim 8, the prior art fails to teach:
an output voltage of the pulse power source is equal to or higher than 20 kV and equal to or lower than 40 kV, an output current is equal to or higher than 3 kA and equal to or lower than 5 kA, a pulse width is equal to or greater than 3 ps and equal to or less than 5 ps, the number of times of output is equal to or greater than 2 pps and equal to or less than 50 pps, and an interval between the high-voltage-side electrode and the low-voltage-side electrode is equal to or greater than 0.2 mm and equal to or less than 3 mm (is noted for clarity purposes that ps is picoseconds and pps is pulses per second).
Claims 13-19 are considered allowable based at least upon their dependence of claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”     
Conclusion     
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sauder (US 4,267,481).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849